Title: To George Washington from Francisco Rendon, 29 July 1780
From: Rendon, Francisco
To: Washington, George


					
						Sir
						[Philadelphia]
							29th July 1780.
					
					By the Schooner Page Captn Palmer the first Vessel Sent by me to Havannah with the Dispatches for the Governor of that Place acquainting him of the Loss of my Chief Dn Juan de Miralles, which Vessel came back yesterday from Said Place, I have received Packets from Said Governor inclosing in them two Letters with orders to Sent them to your Excy one of them being from Said Govor & the other from Mrs Miralles who likewise desire me to forward it; I have taken by this which I write your Excy on that purpose the Liberty of doing their desire.
					To all great and Generous hearted Men its most Sencible pleasant the distinctions which others acquire by the known good Circumstances which frames them; Your Excy being one of those most distinguis’d. I dont neglect of acquainting your Excy that Said Govor of Havannah has been pleas’d to Elect me to Subsist in this Place with the Same Commission he had placed before on My Chief Dn Juan de Miralles, giving me full orders and Liberty to go on with the Correspondance to my Court and the Government of that Island, on the Same footing and without the least difference which my antecesor Carry’d on. That every time that Circumstances will require it I may Charter Vessels to acquaint to the Governors of the Possesions of the King my Master; the advises which may concern to their Security to precaution an Invation by the Enemy—and as his Excy has Elected me for Said honorable Commission he is fully persuaded I shall be able to fulfill his Wishes in which Occasion, and being Sure that without the favor of the Protection of Your Excy I shall not be able to Comply with it; I humble beg your Excy will be So good as to condescend to my good Issue taking the trouble

of Acquainting me with whatever your Excy may foresee can Concern the Common Cause, to enable me to comunicate it with the greatest punctuality to the respective Governors of the Possesions which may be warn’d by the Enemys.
					I trust in your Excy’s Superiour Goodness, that will lead to my request attending to the General felicity which it’s Consequence may produce. With the greatest respect I remain. Sir Your Excy’s most Obedt and Most Humble Servt.
				